--------------------------------------------------------------------------------

EXHIBIT 10.1(h)


EIGHTH AMENDMENT TO REAL ESTATE LEASE


THIS AGREEMENT is entered into this 31st day of December 31, 2009, by and
between TIPPMANN PROPERTIES, INC., as agent for LAURENCE TIPPMANN, SR. FAMILY
PARTNERSHIP(hereinafter referred to as “Lessor”), and TOWER FINANCIAL
CORPORATION(hereinafter referred to as “Lessee”), and WITNESSETH:


WHEREAS, the parties hereto entered into a Real Estate Lease dated January 1,
1999, amended on March 8, 1999, August 12, 1999, June 29, 2001, March 24, 2004,
May 5, 2006, September 18, 2006, and January 10, 2006 currently covering
approximately 51,598 usable square feet of premises commonly known as 116 East
Berry Street, Suite 100, Fort Wayne, Indiana;


AND WHEREAS, Lessee and Lessor are desirous of extending said lease to expire on
December 31, 2018 for the 1st and 2nd floors;


AND WHEREAS, Lessee and Lessor are desirous of reducing the rate on
approximately 12,640 usable square feet of office space on the 2nd floor;


AND WHEREAS, Lessee and Lessor are desirous of adding an Annual CPI adjustment
effective January 1, 2014 for the 1st and 2nd floors.


AND WHEREAS, Lessee and Lessor are desirous as of January 1, 2010 of decreasing
the space by approximately 2,341 square feet of office space commonly know as
Suite 305;


AND WHEREAS, Lessee and Lessor are desirous of reducing the rate for the 5th
floor which expires December 31, 2013 and adding a renewal option January 1,
2014 at fair market rates;


NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto agree as follows:


 
1.
Beginning January 1, 2010, the leased premises shall be decreased to reflect
approximately 2,341 square feet of office space (Suite 305) for a total of
approximately 49,257 usable square feet.



 
2.
The term of this lease for the 1st floor (22,227 square feet) and 2nd floor
(19,564 square feet) shall be extended to terminate December 31, 2018.



 
3.
The rates for the 2nd floor (12,640) square feet and the 5th floor (7,466) shall
be reduced.



 
4.
The minimum annual rent for the 1st and 2nd floors shall be adjusted annually
based on any increases in the Consumer Price Index beginning January 1, 2014 and
at the end of each year thereafter, whether during the Lease Term or any renewal
or extension thereof.  In no event shall any annual increase be more than (5%)
per year compounded from the commencement date of this Lease to the adjustment
date of this Lease.  Increases in the annual rent shall be made in accordance
with the following procedures:



 
I.
The index to be used for this adjustment shall be the Consumer Price Index (U.S.
City Average, All Urban Consumers, All Items, 3-year average 1982-84, equaling a
base of 100, from the U.S. Department of Labor, Bureau of Labor Statistics,
Washington D.C.).  If the said Consumer Price Index is, at any time during the
Lease Term, discontinued by the Government, then the most nearly comparable
index shall be substituted for the purpose of the aforesaid calculations.



 
II.
The Consumer Price Index for the month of November shall be the index used in
calculating the annual adjustment in rent. The current Consumer Price Index for
November is 216.3.


 
 

--------------------------------------------------------------------------------

 

 
III.
The most current Consumer Price Index for the month of November shall be
subtracted from the prior year index for November; the difference shall be
divided by the prior year index for November. The resulting percentage shall
then be applied to the most current annual rental, so as to provide a 1%
increase in the most current annual rental for each 1% increase in the most
current Consumer Price Index over the prior years Consumer Price Index for
November.



 
5.
Provided that Lessee is not in default hereunder, Lessee shall have the option
to renew the 5th floor for one (1) three (3) year term at fair market
rates.  Written notice of the exercise of said option must be received by Lessor
at least 60 days prior to the expiration of the term (12/31/13.)



 
6.
The following chart summarizes the preceding changes:



Floor
 
Total Sq. Ft.
   
Rate
   
Monthly Rent
 
Expiration
                     
1st Floor
    22,227     $ 14.75     $ *27,320.69  
12/31/18
2nd Floor
    6,924     $ 14.75     $ * 8,510.75  
12/31/18
2nd Floor
    12,640     $ 13.50     $ *14,220.00  
12/31/18
5th Floor
    7,466     $ 13.50     $ 8,399.25  
12/31/13**
      49,257             $ 58,450.69    



*Monthly rent will change 1/1/14 with start of Annual CPI.
**Includes three (3) year option to renew.


 
7.
Except as hereby amended, all other terms and conditions contained in the
original Real Estate Lease are hereby reaffirmed and left unchanged by the terms
of this Eighth Amendment.



IN WITNESS WHEREOF, the parties hereto have duly executed this Eighth Amendment
on the day and year first above written.


TIPPMANN PROPERTIES INC., Agent
 
TOWER FINANCIAL CORPORATION
 
for Laurence Tippmann, Sr. Family Partnership
       
(“Lessor”)
 
(“Lessee”)
             
BY:
/s/ Charles E. Tippmann
 
BY:
/s/ Richard R. Sawyer
             
PRINTED:
Charles E. Tippmann
 
PRINTED:
Richard R. Sawyer
 

 
 

--------------------------------------------------------------------------------